DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-7 and 9-18 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Dustin Lo (No. 62, 331) on December 22 and 23, 2021.
Claim 1 (Currently Amended):	A method comprising:
	sending, by an ingress provider edge (PE) device of a plurality of PE devices configured to provide an Ethernet Virtual Private Network (EVPN) network overlay over a layer 3 core network using a tunneling protocol, one or more protected virtual tunnel endpoint (VTEP) addresses to a plurality of egress PE devices including a designated forwarder and a backup designated forwarder, wherein each of the one or more protected VTEP addresses indicates a respective egress PE device of the plurality of 
determining, by the ingress PE device with a Bidirectional Forwarding Direction protocol, that one of the egress PE devices configured as the designated forwarder has failed; and
	in response to determining that the designated forwarder has failed, sending, by the ingress PE device and to the plurality of egress PE devices, Broadcast, unknown Unicast and Multicast (BUM) packets including the one or more protected VTEP addresses associated with the designated forwarder that has failed.
Claim 6 (Currently Amended):	A method comprising:
receiving, by an egress provider edge (PE) device of a plurality of egress PE devices, one or more protected virtual tunnel endpoints (VTEP) addresses from an ingress PE device, wherein each of the one or more protected VTEP addresses indicates a respective egress PE device of the plurality of egress PE devices for which the ingress PE device is to protect when the respective egress PE device fails, wherein the plurality of egress PE devices and the ingress PE device are configured to provide an Ethernet Virtual Private Network (EVPN) network overlay over a layer 3 core network using a tunneling protocol, wherein the plurality of PE devices are peer VTEPs for the tunneling protocol, and wherein the EVPN is reachable by an Ethernet segment 
receiving, by the egress PE device and from the ingress PE device, a Broadcast, unknown Unicast and Multicast (BUM) packet; 
determining, by the egress PE device, whether the BUM packet includes the one or more protected VTEP addresses associated with a designated forwarder for the Ethernet segment; 
determining, by the egress PE device and in response to determining that the BUM packet includes the one or more protected VTEP addresses associated the designated forwarder for the Ethernet segment, whether the egress PE device is configured as a backup designated forwarder for the Ethernet segment; and 
sending, by the egress PE device in the Ethernet segment in response to determining that the egress PE device is configured as the backup DF, or dropping the BUM packet in response to determining that the egress PE device is not configured as a backup designated forwarder for the Ethernet segment.
Claim 8 (Canceled).
Claim 11 (Currently Amended):	A provider edge (PE) device, comprising:
	one or more programmable processors operably coupled to a memory, the memory configured to cause the one or more programmable processors to:
send, to a plurality of egress PE devices including a designated forwarder and a backup designated forwarder, one or more protected virtual tunnel endpoint (VTEP) 
determine, with a Bidirectional Forwarding Detection protocol, that one of the egress PE devices configured as the designated forwarder has failed; and
in response to determining that one of the egress PE devices configured as a designated forwarder has failed, send Broadcast, unknown Unicast and Multicast (BUM) packets including the one or more protected VTEP addresses associated with the designated forwarder that has failed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 and November 09, 2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, Mohanty in view of Singh discloses a method and provider edge device sending, by an ingress provider edge (PE) device of a plurality of PE devices configured
to provide an Ethernet Virtual Private Network (EVPN) network overlay over a layer 3 core network using a tunneling protocol, one or more protected virtual tunnel endpoint (VTEP) addresses to a plurality of egress PE devices including a designated forwarder and a backup designated forwarder, wherein each of the one or more protected VTEP addresses indicates a respective egress PE device of the plurality of egress PE devices for which the ingress PE device is to protect when the respective egress PE device fails, wherein the plurality of PE devices are peer VTEPs for the tunneling protocol, and wherein the EVPN is reachable by an Ethernet segment connecting the plurality of egress PE devices of the plurality of PE devices to a customer edge (CE) device that is multi-homed to the plurality of egress PE devices over the Ethernet segment; determining, by the ingress PE device, that one of the egress PE devices configured as the designated forwarder has failed.

Regarding claim 6, Mohanty in view of Singh discloses method comprising:
receiving, by an egress provider edge (PE) device of a plurality of egress PE devices, one or more protected virtual tunnel endpoints (VTEP) addresses from an ingress PE device, wherein each of the one or more protected VTEP addresses indicates a respective egress PE device of the plurality of egress PE devices for which the ingress PE device is to protect when the respective egress PE device fails, wherein the plurality of egress PE devices and the ingress PE device are configured to provide an Ethernet Virtual Private Network (EVPN) network overlay over a layer 3 core network using a tunneling protocol, wherein the plurality of PE devices are peer VTEPs for the tunneling protocol, and wherein the EVPN is reachable by an Ethernet segment connecting the plurality of egress PE devices to a customer edge (CE) device that is multi-homed to the plurality of egress PE devices over the Ethernet segment; 
receiving, by the egress PE device and from the ingress PE device, a Broadcast, unknown Unicast and Multicast (BUM) packet; 
determining, by the egress PE device, whether the BUM packet includes the one or more protected VTEP addresses associated with a designated forwarder for the Ethernet segment; 

Either singularly or in combination, fail to anticipate or render the limitation " sending, by the egress PE device, the BUM packet to network devices in the Ethernet segment in response to determining that the egress PE device is configured as the backup DF, or dropping the BUM packet in response to determining that the egress PE device is not configured as a backup designated forwarder for the Ethernet segment".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415